Citation Nr: 0020916	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-31 245 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a bilateral foot 
disorder.

3. Entitlement to service connection for an inguinal hernia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

For reasons which will become apparent, the issue of 
entitlement to service connection for a back disorder will be 
the subject of the remand portion of this decision.


FINDINGS OF FACT

1. The claim of entitlement to service connection for a back 
disorder is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

2. No disorder of either foot was identified during the 
veteran's period of military service and no clinical or 
other competent evidence on file relates any current 
disorder of the feet to any incident, injury, or disease 
identified during his period of military service.

3. The existence of an inguinal hernia is not shown.


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for a back 
disability is well grounded and VA has a further statutory 
duty to assist the appellant in developing facts pertinent 
to this claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a bilateral foot 
disorder.  38 U.S.C.A. § 5107(a).

3. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a hernia.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria:  In any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only plausible to satisfy the initial burden 
of § [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See Epps v. Gober, 126 F. 
3d. 1464, 1468 (1997); 38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between the disability and military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of a claim or 
is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  See 38 C.F.R. § 3.102 
(1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Factual Background:  The veteran's September 1968 pre-
induction examination reflects that, although his spine and 
other musculoskeletal structure were clinically normal, he 
reported of a history of back trouble which began two years 
previously as a result of lifting weights.  It is also noted 
that the veteran was wearing a back brace which he had 
obtained from a chiropractor and his back impairment was NCD 
(not considered disqualifying).  This pre-induction 
examination further reflects that the veteran's feet, abdomen 
and viscera were clinically normal and he reported no history 
of rupture/hernia or foot trouble.

The service medical records reflect that the veteran sought 
treatment for lumbar pain in November 1968.  It is noted that 
he had "chronic problems since before entrance into 
service."  Examination of the veteran's back revealed a 
normal curve, full range of motion, and no muscle spasm.  A 
June 1969 treatment report shows that the veteran injured his 
back the previous evening and he had had a "slipped disc" 
three years previously.  Marked muscle spasm was noted upon 
examination.  The reverse side of a treatment report, which 
reflects that the veteran was hospitalized, from June 29, to 
July 1, 1969, for acute lumbosacral strain, includes an 
undated notation that the veteran's "back has some bone 
damage near spinal region.  X-rays taken and damage noted."  
An October 1969 treatment record notes prior history of low 
back trouble and indicates that the veteran sought treatment 
for severe pain after having fallen on stairs the previous 
evening.  A report of X-ray study of the lumbosacral spine 
included an impression of minimal compression changes 
involving the articular surface of L3.  The service records 
were silent with respect to complaints of or treatment for a 
hernia or foot trouble.

The veteran's July 1970 separation examination reflects that 
his abdomen, viscera, feet, spine and other musculoskeletal 
structure were clinically normal.  He reported no history of 
rupture/hernia, back trouble of any kind, or foot trouble.  

Private medical records reflect that, after discharge from 
military service, the veteran initially sought medical 
treatment for complaints of low back pain in February 1982.  
These records include a June 1982 treatment report which 
notes that the veteran injured his back in February 1982 as a 
result of moving a motorcycle.  It is also noted that the 
veteran had a "prior history of muscle spasms in back since 
age 15."

Private treatment records also include an April 1992 letter 
from the veteran's chiropractor, L. C. Sandifer, D.C., who 
stated that the veteran "was seen in our office starting in 
July 1971 thru April 1990 for a lower back condition."  It 
was noted that the veteran gave a history of injuring his low 
back while in the military in 1969.  Dr. Sandifer commented 
that, in his opinion, the veteran's 1969 injury "started a 
progressive low back condition."

An August 1991 report of private treatment for the veteran's 
back impairment notes that the veteran had a history of left 
hernia in 1969.

The veteran sought podiatry treatment in April 1987 from R. 
E. Horsman, D. P. M., for painful calluses on both great toes 
which had "been present for some years" and had become a 
significant source of discomfort.  

A March 1993 X-ray report of the veteran's left foot includes 
an impression of mild degenerative changes involving the left 
first metatarsal phalangeal joint.

A May 1993 treatment report from M. J. Scheidt, M.D., shows 
that the veteran complained of right groin discomfort.  
Examination revealed tenderness in the inguinal region which 
was worsened with leg elevation.  No hernia was felt and 
"sit-up" was nonpainful.  The impression was bursitis, 
myalgia.

During his November 1993 hearing at the RO the veteran 
testified that his bilateral foot disorder began in service 
and is manifested by calluses on his toes, particularly on 
his right foot great toe.  He recalled that treatment for 
this disorder during service consisted of scraping, 
application of an ointment, and restricted duty.  With 
respect to his hernia claim, the veteran testified that his 
hernia problem began during his period of military service 
and he continued to have some problems with the left side of 
his groin.  The veteran recalled that, as soon as he got out 
of service, he returned to Pittsburgh and sought local 
medical treatment for his back complaints.  

The veteran was scheduled to undergo a VA examination for his 
back and foot disorders in October 1999.  However, the 
veteran failed to report for the scheduled examinations.  A 
November 1999 letter from the veteran's representative 
reflects that the veteran's representative was unable to 
locate the veteran and a letter sent to the veteran's last 
address had been returned as undeliverable.

Analysis:  The threshold for a well-grounded claim is "unique 
and uniquely low."  Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000).  The claim need only be "plausible."  The 
Board finds that the veteran's claim of entitlement to 
service connection for a back disorder is well grounded in 
that it is plausible.  The Board notes that, during service, 
the veteran was treated for various back complaints, was 
diagnosed with acute lumbosacral strain, and X-ray testing 
revealed minimal compression changes involving the articular 
surface of L3.  The veteran has testified that he continued 
to have similar problems after his release from service.  
Additionally, treatment records include an April 1992 
statement from a chiropractor who confirms that the veteran 
was seen for a lower back condition from July 1971 to April 
1990 and comments that a 1969 low back injury sustained by 
the veteran during military service "started a progressive 
low back condition."  Accordingly, the Board finds that the 
veteran's claim of entitlement to service connection for a 
back disorder is plausible and capable of substantiation.  It 
would appear that the veteran had a chronic back condition in 
service and still had a back disorder after service until his 
1982 reinjury.  Thus, the claim is well grounded.

Adjudication of the veteran's claim of service connection for 
a back disorder does not end with the finding that the case 
is well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

For the reasons stated below, the Board finds that additional 
development is necessary for a full and fair determination of 
the veteran's claim of entitlement to service connection for 
a back disorder.  Accordingly, a remand is necessary with 
respect to this issue.

With regard to the veteran's claim of entitlement to service 
connection for disorders of the feet, the Board finds that a 
well grounded claim has not been presented.  The post service 
medical evidence of record documents that the veteran sought 
treatment for bilateral foot pain and he has been diagnosed 
with calluses on both feet as well as mild degenerative 
changes involving the left first metatarsal phalangeal joint 
of the left foot.  Thus, the Board concedes that the first 
element of a well-grounded claim, current disability, is 
established with regard to the veteran's claim for his feet.  
See Caluza v. Brown, supra.  However, the evidence shows that 
the veteran's feet were normal upon clinical evaluation for 
enlistment and separation and his service medical records are 
silent with respect to complaints of or treatment for 
impairment referable to his feet.  Thus, the service medical 
records do not indicate that the veteran had a chronic 
disorder of either foot in service.

The Board acknowledges that the veteran has provided lay 
evidence of bilateral foot symptoms which he experienced in 
service and thereafter.  Under the governing case law, a lay 
party is competent to establish facts perceptible to a lay 
party, such as an injury or symptoms.  Moreover, for purposes 
of determining whether the claim is well grounded, lay 
evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the second element of a well-grounded claim, 
i.e., in-service incurrence of a disease or injury, is 
established.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service.  As 
noted above, the only evidence advanced to support the 
existence of a bilateral foot disorder in service consists of 
the statements of the veteran several years after service.  
See Caluza v. Brown, supra.  However, the Court has said that 
claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, he is not able to establish that a 
"chronic" disease manifested itself as such in service and 
that he presently has the same condition.  Likewise, while he 
is able to establish that he experienced foot symptoms during 
service and that he has manifested continuity of 
symptomatology after discharge, medical evidence is required 
to relate the symptomatology to the painful calluses on both 
feet which were first identified in 1987 or the left foot 
degenerative changes which were first identified on X-ray 
examination in March 1993.  The veteran's assertions are not 
competent to establish that the currently diagnosed foot 
pathology is related to symptoms he experienced in service or 
thereafter.  See Espiritu v. Derwinski, supra.  The veteran's 
assertions as to continuity of symptoms cannot establish the 
nexus element because the underlying disability at issue is 
not subject to lay observation.  Savage v. Brown, supra.  As 
for the medical evidence of record, such evidence does not 
relate the veteran's post-service impairment of the feet to 
service.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that a claim is plausible is required for the 
claim to be well grounded.  See Grottveit v. Brown, supra.

Similarly, with respect to the issue of entitlement to 
service connection for an inguinal hernia, the Board finds 
that a well grounded claim has not been presented.  The post 
service medical evidence shows that the veteran complained of 
right groin discomfort in May 1993 and examination revealed 
tenderness in the inguinal region; however, the examiner 
reported that no hernia was felt and the impression was 
bursitis, myalgia.  Accordingly, the first element of a well-
grounded claim, competent evidence of a current disability, 
is not established.  See Caluza v. Brown, supra.

There is simply no competent medical evidence to show that 
the veteran currently has an inguinal hernia or that the 
disorders of his feet are related to service.  Although post-
service treatment reports reflect that the veteran reported a 
history of left hernia in 1969 as well as treatment for foot 
complaints in 1969 and 1970, during service, such treatment 
is not confirmed by contemporaneous service medical records.  
Moreover, it has been held that the simple transcription of 
statements of medical history, unenhanced by any medical 
comment by a party with medical expertise, does not rise to 
the level of competent medical evidence on causation.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

As the Board finds that the appellant has not met the initial 
burden of submitting well-grounded claims as to entitlement 
to service connection for an inguinal hernia or disorders of 
the feet, the appeal as to these issues must be denied.  No 
duty to assist the appellant with these claims has arisen.

The Board also finds that the RO has advised the veteran of 
the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or requested that would well ground his claims.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).  Furthermore, since the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for a back 
disorder is well grounded.  To this extent only, the appeal 
is granted.

Service connection for a bilateral foot disorder is denied.

Service connection for an inguinal hernia is denied.


REMAND

Because the claim of entitlement to service connection for a 
back disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As stated above, the veteran was treated for recurrent back 
complaints in service and his chiropractor, Dr. Sandifer, has 
reported that the veteran "was seen in our office starting 
in July 1971 thru April 1990 for a lower back condition."  
This chiropractor has also provided an opinion that the 
veteran's 1969 injury "started a progressive low back 
condition."  In this regard the Board notes that treatment 
records from Dr. Sandifer or his practice are not contained 
in the claims file.

Moreover, the Board is of the opinion that a competent 
medical opinion is necessary to make a full and fair 
determination as to whether the veteran's back disorder was 
incurred or aggravated during active service. 

The Board observes that the veteran failed to report for a VA 
orthopedic examination in connection with this claim in 
October 1999 and his representative was unable to locate him.  
A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claim and 
the duty to assist is not a "one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While VA does have a duty 
to assist a veteran in the development of his claim, that 
duty is not limitless.  In the normal course of events, it is 
the burden of the veteran to keep VA apprised of his 
whereabouts.  If he does not do so, there is no burden on VA 
to "turn up heaven and earth" to find him.  Hyson v. Brown, 
5 Vet. App. 262 (1993).  In this case, in light of the above, 
the Board finds that the RO should make one more attempt to 
locate the veteran and accomplish the development requested 
below.

For the reasons stated above, this case must be REMANDED for 
the following action:

1. The RO should request the veteran to 
identify all medical professionals 
from whom he has received treatment 
for his back and obtain from all 
sources identified by the veteran any 
such records that are not already 
associated with the claims file.  The 
RO should attempt to obtain copies of 
any records available from the 
veteran's chiropractor, Dr. Sandifer.

2. After the development requested above 
has been completed to the extent 
possible, the veteran should be 
afforded an examination to determine 
the current nature and etiology of any 
back pathology.  The claims folder 
should be made available to the 
examiner.  The examiner should elicit 
a detailed history from the veteran as 
to the back symptoms he experienced 
during service and after discharge.  
The examiner must express an opinion 
as to whether it is as likely as not 
that the veteran's current back 
disorder began during his military 
service.  If the examiner concludes 
that the veteran's back disorder 
existed prior to his military service, 
the examiner should offer an opinion 
as to whether there was a permanent 
worsening of the back disorder during 
such service.  All findings should be 
reported in detail, a complete 
rationale must be given for any 
opinion expressed, and the foundation 
for all conclusions should be clearly 
set forth.

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the report of medical 
examination to ensure that it is 
responsive to and in compliance with 
the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on 
appeal in light of any additional 
evidence added to the records 
assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

